                      UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           SOUTHERN DIVISION

UNIVERSAL UNDERWRITERS                              )
INSURANCE COMPANY,                                  )
                                                    )
                 Plaintiff,                         )
                                                    )
         v.                                         )
                                                    )   Case No. 7:17-cv-30
MICHAEL G. LALLIER, RLC, LLC, d/b/a                 )
REED LALLIER CHEVROLET, MGL,                        )
INC., GRJ, INC., and GENE REED, JR.,                )
                                                    )
                  Defendants.                       )
                                                    )


              JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiff Universal Underwriters Insurance Company, along with Defendants

Michael G. Lallier, RLC, LLC d/b/a Reed Lallier Chevrolet, MGL, Inc., GRJ, Inc., and

Gene Reed Jr., pursuant to Rule 4 l(a) of the North Carolina Rules of Civil Procedure, give

notice of and jointly stipulate to the dismissal with prejudice of all claims and counterclaims

in this action. Each party will bear its own costs and fees.

      This the 16th day of August, 2019.

                                            Respectfully submitted,

                                            /s/ T. Richmond McPherson, III
                                            T. Richmond McPherson, III
                                            N.C. Bar No. 41439
                                            MCGUIREWOODS LLP
                                            201 North Tryon Street, Suite 3000
                                            Charlotte, North Carolina 28202
                                            Telephone: (704) 343-2000
                                            Email: rmcpherson@mcguirewoods.com




          Case 7:17-cv-00030-D Document 82 Filed 08/16/19 Page 1 of 3
                          Attorneys for RLC, LLC, d/b/a RLC Chevrolet,
                          GRJ, Inc., and Gene Reed, Jr.

                          /s/ James G. Middlebrooks

                          James G. Middlebrooks
                          Middlebrooks Law PLLC
                          6715 Fairview Road Suite C
                          Charlotte, NC 28210
                          gil@middlebrooksesq.com
                          N.C. State Bar No.: 13796
                          Attorney for MGL, Inc. and Michael G. Lallier

                          /s/Camilla F. DeBoard
                          Camilla DeBoard
                          Kenneth B. Rotenstreich
                          Teague, Rotenstreich,
                          Stranland, Fox & Holt, LLP
                          101 S. Elm St., Suite 350
                          PO Box 1898
                          Greensboro, NC 27401
                          kbr@trslaw.com
                          cfd@trslaw.com
                          NC State Bar No.: 41265
                          Attorneys for Universal Underwriters Insurance Company




Case 7:17-cv-00030-D Document 82 Filed 08/16/19 Page 2 of 3
                            CERTIFICATE OF SERVICE

     I hereby certify that I served a copy, via ECF filing, of the foregoing JOINT

STIPULATION OF DISMISSAL WITH PREJUDICE on all parties of record:


     This the 16th day of August 2019.



                                         /s/Camilla F. DeBoard
                                         Camilla DeBoard
                                         Kenneth B. Rotenstreich
                                         Teague, Rotenstreich,
                                         Stranland, Fox & Holt, LLP
                                         101 S. Elm St., Suite 350
                                         PO Box 1898
                                         Greensboro, NC 27401
                                         kbr@trslaw.com
                                         cfd@trslaw.com
                                         NC State Bar No.: 41265
                                         Attorneys for Universal Underwriters Insurance Company




        Case 7:17-cv-00030-D Document 82 Filed 08/16/19 Page 3 of 3
